Court of Appeals
of the State of Georgia

                                                              ATLANTA, September 02, 2014

The Court of Appeals hereby passes the following order

A14D0470. PEACHBELT HEALTH AND REHABILITATION CENTER, LLC et al. v.
    ANGELA HOWARD.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

2010V101631




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, September 02, 2014.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.